In a consolidated action, inter alia, for specific performance of an alleged agreement to transfer a deed to real property, the defendant Linda A. Rackis appeals from so much of an order of the Supreme Court, Richmond County (Gigante, J.), dated July 7, 2005, as, sua sponte, substituted the executor of the estate of Eliana R. Rackis, for the defendant Eliana R. Rackis in this action.
Ordered that the appeal is dismissed, without costs or disbursements.
*639No appeal lies as of right from an order entered sua sponte (see CPLR 5701 [c]), and the appellant has not sought leave to appeal. Under the circumstances of this case, we decline to grant leave (see CPLR 5701 [a] [2]; [c]). Florio, J.P, Mastro, Rivera and Spolzino, JJ., concur.